     Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,
                                                          CIVIL ACTION NO.
                 v.
                                                          3:16-CV-00622-CWR-FKB
 STATE OF MISSISSIPPI,

         Defendant.

   UNITED STATES’ RESPONSE MEMORANDUM IN OPPOSITION TO STATE’S
    MOTION FOR SUMMARY JUDGMENT (REASONABLE MODIFICATIONS)

       The United States claims that the State of Mississippi (“the State”) unnecessarily requires

thousands of adults with mental illness to receive services in State-run psychiatric hospitals

(“State Hospitals”), or places them at serious risk of such institutionalization, in violation of Title

II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12131-12134. Compl., ¶ 1,

ECF No. 1. The State could make reasonable modifications to its mental health service system

to meet the needs of these individuals in integrated community settings. Id., ¶¶ 121, 124.

       The State moves for summary judgment on the ground that the United States cannot

satisfy an element of its ADA claim—that reasonable modifications to the State’s mental health

service system are available to remedy the State’s ongoing violations of the ADA. Mem. in

Supp. of MSJ, 1 (“Mem.”), ECF No. 146. The State argues that the United States must identify

not only the reasonable modifications it seeks, but also the amount of additional community-

based services Mississippi needs and the cost of implementing those services. Id. at 1, 9. That

argument reflects a fundamental misreading of the ADA.




                                                  1
        Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 2 of 18



            To satisfy the reasonable modification element, the United States need only suggest the

existence of a plausible accommodation. 1 Frederick L. v. Dep’t. of Pub. Welfare, 364 F.3d 487,

492 n.4 (3d Cir. 2004); Henrietta D. v. Bloomberg, 331 F.3d 261, 280 (2d Cir. 2003). The

United States has produced more than enough evidence to meet that burden. The United States

has identified the specific modifications to the State’s service system it seeks to prevent the

unnecessary institutionalization of adults with mental illness in Mississippi. And it has adduced

evidence showing that the modifications are reasonable. The necessary community services

already exist, to varying degrees, in the State’s service system and are less costly than

institutional services. The State’s insistence that the United States also put forth evidence of the

quantity of community-based services Mississippi needs to add and the total cost of the

modifications has no legal basis. Accordingly, the Court should deny the State’s motion.

      I.       Summary Judgment Standard

            Under Rule 56, summary judgment may be granted “if there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). When assessing whether a dispute to any material fact exists, the court should consider all

of the evidence in the record and draw all reasonable inferences in favor of the nonmoving party.

Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citations omitted).

      II.      Statutory and Regulatory Background

            Congress enacted the ADA in 1990 to “provide a clear and comprehensive national

mandate for the elimination of discrimination against individuals with disabilities.” 42 U.S.C. §

12101(b)(1). Congress found that “historically, society has tended to isolate and segregate

individuals with disabilities, and, despite some improvements, such forms of discrimination



1
    The terms “modification” and “accommodation” are used interchangeably in this brief.

                                                          2
      Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 3 of 18



against individuals with disabilities continue to be a serious and pervasive social problem.” Id.

at § 12101(a)(2). It concluded that “the Nation’s proper goals regarding individuals with

disabilities are to assure equality of opportunity, full participation, independent living, and

economic self-sufficiency for such individuals.” Id. at § 12101(a)(7).

         The ADA prohibits public entities from discriminating against individuals on the basis of

disability in their programs, services, and activities. Id. at § 12132 (“[N]o qualified individual

with a disability shall, by reason of such disability, be excluded from participation in or be

denied the benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.”). Public entities include any state or local government, or

any department, agency, or other instrumentality of state or local government. Id. at § 12131(1).

         As directed by Congress, 42 U.S.C. § 12134, the Attorney General issued regulations

implementing the ADA. Id. at § 12134; 28 C.F.R. § 35.190(a) (2010). Those regulations require

public entities to “administer services, programs, and activities in the most integrated setting

appropriate to the needs of qualified individuals with disabilities.” 2 28 C.F.R. § 35.130(d)

(2016). As a public entity, the State has an affirmative obligation to avoid discrimination on the

basis of disability by reasonably modifying its policies, practices, or procedures when the

modifications are necessary to avoid discrimination, unless it “can demonstrate that making the

modifications would fundamentally alter the nature of the service, program, or activity.” Id. at §

35.130(b)(7). Congress recognized that “failure to accommodate persons with disabilities will

often have the same practical effect as outright exclusion.” Tennessee v. Lane, 541 U.S. 509,

531 (2004). Therefore, “[r]equiring public entities to make changes to rules, policies, practices,




2
  “The most integrated setting” is one that “enables individuals with disabilities to interact with nondisabled persons
to the fullest extent possible.” 28 C.F.R. pt. 35, app. B, at 690 (2015).

                                                           3
     Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 4 of 18



or services is exactly what the ADA does.” Hindel v. Husted, 875 F.3d 344, 349 (6th Cir. 2017

(citations omitted).

       Nearly twenty years ago, the Supreme Court ruled that unjustified segregation of

individuals with disabilities by public entities constitutes unlawful discrimination under Title II

of the ADA and its implementing regulation. Olmstead v. L.C., 527 U.S. 581, 582 (1999). The

Court explained that “institutional placement of persons who can handle and benefit from

community settings perpetuates unwarranted assumptions that persons so isolated are incapable

or unworthy of participating in community life.” Id. at 600. Under Olmstead, public entities are

required to provide community-based services when: (a) such services are appropriate to the

needs of the individual; (b) the affected persons do not oppose community-based treatment; and

(c) community-based services “can be reasonably accommodated, taking into account the

resources available to the entity and the needs of other persons with disabilities.” Id. at 607.

This mandate applies not only to individuals who are currently residing in institutions, but also to

individuals who are at serious risk of institutional placement. Steimel v. Wernert, 823 F.3d 902,

913-14 (7th Cir. 2016).

       At the same time, the State need not make modification to ensure the provision of

services in the most integrated setting if it can show, as an affirmative defense, that the

modifications would “fundamentally alter” the nature of the services provided. 28 C.F.R.

35.130(b)(7). The fundamental alteration determination is “a specific, fact-based inquiry[,] . . .

taking into account [the public entity’s] efforts to comply with the integration mandate with

respect to the population at issue and the fiscal impact of the requested relief, including the

impact on the State’s ability to provide services for other individuals with mental illness.”

Disability Advocates, Inc. v. Paterson (“DAI”), 653 F. Supp. 2d 184, 192 (E.D.N.Y. 2009)



                                                  4
     Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 5 of 18



(construing Olmstead, 527 U.S. at 603-04)). To prove this affirmative defense, the State first

must show that it has developed and is implementing a comprehensive and effective plan to

serve adults with mental illness in the community. Olmstead, 527 U.S. at 584; Frederick L. v.

Dept. of Pub. Welfare (“Frederick L II”), 422 F.3d 151, 157 (3d Cir. 2005) (“[A] comprehensive

working plan is a necessary component of a successful ‘fundamental alteration’ defense.”); Pa.

Prot. and Advocacy, Inc. v. Dept. of Pub. Welfare, 402 F.3d 374, 381 (3rd Cir. 2005) (“[T]he

only sensible reading of the integration mandate consistent with the Court’s Olmstead opinion

allows for a fundamental alteration defense only if the accused agency has developed and

implemented a plan to come into compliance with the ADA.”).

   III.      The United States Has Identified its Proposed Reasonable Modifications

          The ADA requires that a plaintiff articulate a reasonable modification. Frederick L., 364

F.3d at 492 n.4 (plaintiff has burden of “articulating a reasonable accommodation” that would

allow institutionalized persons with disabilities to avoid unnecessary institutionalization);

Henrietta D., 331 F.3d at 280 (quoting Burkowski v. Valley Cent. Sch. Dist., 63 F.3d 131, 138

(2d Cir. 1995)) (once the plaintiff suggests “the existence of a plausible accommodation, the

costs of which, facially, do not clearly exceed its benefits . . . she has made out a prima facie

showing that a reasonable accommodation is available, and the risk of nonpersuasion falls on the

defendant”). If the public entity chooses to assert its affirmative defense, it has the burden of

establishing that the requested relief would fundamentally alter the nature of its services,

programs, or activities. Olmstead, 527 U.S. at 603-06; Frederick L., 364 F.3d at 492, n.4;

Henrietta D., 331 F.3d at 280-81.

          The Supreme Court in Olmstead did not call for the level of detail the State now argues is

required. Olmstead, 527 U.S. at 604. The plaintiffs in Olmstead were two individuals with



                                                  5
     Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 6 of 18



disabilities who sued the State of Georgia under Title II for unnecessarily segregating them in

institutions. Id. at 593-94. The Court accepted, for purposes of establishing the existence of a

reasonable modification, the possibility that the plaintiffs could be treated in community-based

settings. Id. at 606-07. The Court did not require the plaintiffs to precisely identify the services

they would require, let alone the quantity of services needed or the total cost of implementing

those services. Id. In fact, the Court made clear that the State is the entity that bears the burden

of demonstrating that the identified modification would be so extreme as to amount to a

fundamental alteration. Id. (State could assert fundamental alteration affirmative defense by

showing, among other things, that it had a “waiting list that moved at a reasonable pace not

controlled by the State’s endeavors to keep its institutions fully populated”).

       Since Olmstead, courts have commonly found that plaintiffs satisfied the reasonable

modification element of their prima facie burden by showing that a plausible accommodation is

available. See, e.g., DAI, 653 F. Supp. 2d at 192 (finding that adding permanent supported

housing units was a reasonable modification for purposes of plaintiff’s prima facie showing);

Henrietta D., 331 F.3d at 280-81 (holding that the injunctive relief ordered by the district court—

enforcement of a state law ensuring qualified persons with HIV/AIDS access to certain broadly

defined services and benefits—was a “prima facie reasonable accommodation”); United Spinal

Ass’n v. Bd. of Elections in New York, 882 F. Supp. 2d 615, 626-27 (S.D.N.Y. 2012), aff’d sub

nom. Disabled in Action v. Bd. of Elections in City of New York, 752 F.3d 189 (2d Cir. 2014) (in

granting plaintiff’s motion for summary judgment, finding that the plaintiff’s proposed

modifications—including broad changes to policies and procedures to ensure polling-site

accessibility for persons with physical disabilities—were reasonable); Messier v. Southbury

Training Sch., 562 F. Supp. 2d 294, 298 (D. Conn. 2008) (holding that requiring the state to



                                                  6
     Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 7 of 18



assess class members for community placement was a reasonable modification); Radaszewski v.

Maram, 383 F.3d 599, 611-12 (7th Cir. 2004) (stating that expanding existing private duty

nursing service limit under waiver program was a reasonable modification); Haddad v. Arnold,

784 F. Supp. 2d 1284, 1284 (M.D. Fla. 2010) (stating that expanding existing waiver slots to

prevent the plaintiff’s unnecessary institutionalization was a reasonable modification). Plaintiffs

in these cases and others have not been required to describe, as part of their prima facie burden,

the quantity of services sought as a reasonable modification or exactly how much those services

would cost. See DAI, 653 F. Supp. 2d at 192; Henrietta D., 331 F.3d at 280-81; United Spinal

Ass’n, 882 F. Supp. 2d at 626; Messier, 562 F. Supp. 2d at 298; Radaszewski, 383 F.3d at 611-

12; Haddad, 784 F. Supp. 2d at 1284.

       The United States has identified the reasonable modifications it is seeking in this case. In

response to the State’s interrogatories, the United States explained that to remedy ongoing

violations of Title II the State must modify its policies, practices, and procedures by:

       (1) Ensuring the provision of quality community-based services necessary to successfully
           support and promptly transition adults with mental illness in State Hospitals into
           community-based settings where appropriate, and prevent unnecessary State Hospital
           readmissions. These community-based services include, based on the need of the
           particular individual, psychiatric services, individual, family, and group therapy,
           intensive case management (which can be provided through Mississippi’s
           Community Support Service), crisis services, peer support services, Assertive
           Community Treatment (referred to as PACT in Mississippi), supported employment,
           and permanent supported housing. In order to provide these community-based
           services as an effective alternative to State Hospital treatment, the State would need
           to modify its policies, practices, and procedures to increase the amount and
           availability of these community-based services throughout the State including by 1)
           continually collecting and using data and information necessary to identify gaps in the
           availability and utilization of services; 2) ensuring adequate funding for these
           community-based services; and (3) ensuring adequate and effective provider capacity.

       (2) Ensuring that individuals admitted to State Hospitals receive appropriate and
           effective discharge planning to prevent unnecessarily prolonged State Hospital
           admission and unnecessary re-admissions to the State Hospital after discharge.
           An effective discharge planning process is a collaborative process with the

                                                  7
      Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 8 of 18



             hospital-based provider, community-based provider, the individual, and others
             as appropriate, which identifies the services and supports, and the intensity of
             those services and supports, necessary to successfully support the person in a
             community-based setting and prevent unnecessary readmissions; arranges for
             those services to actually be provided to the person; and facilitates an
             immediate connection to those services upon discharge so that there is no gap
             in services.

         (3) Effectively identifying, screening, and assessing adults with mental illness in all
             settings on a regular basis to determine their appropriateness for community-based
             services, and providing the appropriate services as described in paragraph 1 above.

United States’ 2nd Suppl. Resp. to State’s 1st Set of Interrog., 3-4 (Ex. 1).

         The United States’ response names the specific community-based mental health services

the State must develop or expand as well as necessary changes to the State’s policies and

procedures—reasonable modifications squarely in line with those sought in other Title II cases.

See, e.g., Olmstead, 138 F. 3d at 904; DAI, 653 F. Supp. 2d at 192; Henrietta D., 331 F.3d at

280-81; United Spinal Ass’n, 882 F. Supp. 2d at 626. The State characterizes that response as a

“long answer with no specifics,” 3 but does not explain how exactly the United States has failed

to “identify” the reasonable modifications it seeks in this case. 4

         Against the weight of this authority, the State argues that to satisfy the reasonable

modification element it is not enough for plaintiffs to articulate a plausible accommodation.

According to the State, the United States must also specify “the quantity of community-based

services Mississippi should allegedly add to its mental health system” and “the cost of the

modifications [the United States] is seeking.” Mem. at 9, 3-10. The State cites no legal

authority for that assertion.


3
  Writing in support of its Motion, the State reproduced paragraph 1 of the United States’ second supplemental
response to the State’s interrogatory concerning reasonable modifications, but failed to include the rest of the
response (paragraphs 2 and 3). Compare Mem. at 4, with United States’ 2nd Suppl. Resp. to State’s 1st Set of
Interrog., 3-4 (Ex. 1).
4
  The State effectively conceded that the United States’ interrogatory response is sufficient by not objecting to that
response or moving to compel a more detailed answer during discovery.

                                                           8
      Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 9 of 18



         The State’s argument rests on a foundational misreading of the burden-shifting scheme in

the ADA. The United States is not required to prove how much of each community-based

service Mississippi needs to add or what that would cost the State. See Frederick L., 364 F.3d at

492, n.4; Henrietta D., 331 F.3d at 280; 28 C.F.R. § 35.130(b)(7). Once the United States has

articulated a plausible accommodation, the State, if it chooses, has the burden of showing that

those modifications would fundamentally alter the nature of its mental health system, including

by proffering evidence of the fiscal impact of the requested relief. See id.; DAI, 653 F. Supp. 2d

at 192; Pa. Prot. and Advocacy, Inc., 402 F.3d at 379.

         Furthermore, in placing on the United States the burden of prescribing the specific costs

and programmatic changes necessary to achieve compliance with the ADA, the State disrupts the

ADA’s careful balance between ensuring non-discrimination and preserving the public entity’s

control over its programs. 5 By design, the ADA gives public entities the latitude and flexibility

they legitimately require in the administration of their programs and services. Tennessee, 541

U.S. at 532 (“As Title II’s implementing regulations make clear, the reasonable modification

requirement can be satisfied in a number of ways.”). The United States has suggested several

viable approaches the State could use to implement the requested modifications to its adult

mental health service system, including re-allocation of funds from institutions and maximization

of the State’s Medicaid program. 6 See Peet Report at 31-34 (Ex. 3). The State can choose, for




5
 Similarly, in crafting injunctive relief following a finding of liability against a state, courts “must give appropriate
consideration to principles of federalism, as ‘remedies that intrude unnecessarily on a state’s governance of its own
affairs should be avoided.’” DAI, 653 F. Supp. 2d at 312 (quoting Schwartz v. Dolan, 86 F.3d 315, 319) (2d Cir.
1996)).
6
 As the United States’ systems expert, Melodie Peet, testified in her deposition, there is “no formula” for
determining when a state has sufficient community-based services to meet the needs of its adults with mental illness.
Peet Dep. at 21:5-9 (Ex. 2). However, she went on to explain that:


                                                            9
     Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 10 of 18



example, not to maximize federal Medicaid contributions, so long as it still effectively

implements the necessary reasonable modifications. The State’s own strategic decisions

naturally will dictate the amount of any given community-based service that it needs to add and

the total cost of the reforms. 7

         Finally, the State’s fixation on what it incorrectly believes are gaps in the United States’

prima facie case obscures the evidence of why reasonable modifications to the State’s mental

health service system are necessary. It is not true, as the State suggests, that Dr. Robert Drake,

the United States’ lead clinical review expert, “made no determination regarding whether

Mississippi is offering sufficient community-based services.” Mem. at 6. Based on the clinical

review team’s assessment of a statistically significant sample of 154 adults who were in State

Hospitals over a two-year period, Dr. Drake concluded that Mississippi operates a “hospital-

based mental health system with minimal evidence of current, evidence-based community

services.” Drake Rep. at 2 (Ex. 4). Specifically, Dr. Drake found that “[r]easonable community-

based services, such as assertive community treatment, crisis services, transition services, family

psychoeducation, integrated dual disorders treatment, shared decision making, supported

employment, trauma-informed care, problem-solving therapy, and other evidence-based

practices that enhance functioning, improve quality of life, and reduce the need for

hospitalization, are scarce or non-existent.” Id. Dr. Drake in no way contradicted those findings

in his deposition testimony, including the excerpts the State cited in its brief. Mem. at 6-7 (citing


         “In my experience, what you have to do is, you know, put the infrastructure in place, the basics
         that are, you know, really seen as the core elements of a community-based system, and then
         monitoring utilization and continue to adapt and expand the services based on that utilization.”

Id. at 21:20-22:3.
7
 For example, as the United States’ expert, Melodie Peet, has testified, the State may choose to tailor certain
community-based services to the needs of each CMHC region, Peet Dep. at 55:20-57:9 (Ex. 2), which in turn may
affect the number of service providers needed to avoid unnecessarily institutionalizing adults with mental illness.

                                                         10
     Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 11 of 18



Drake Dep. at 39:18-21, 44:12-15, 82:8-21, 86:1-5, 174:4-17) (Ex. 5)). That testimony simply

acknowledges that Dr. Drake did not form opinions about the quantity of community-based

services needed in Mississippi or other states, which, as demonstrated above, the United States

need not show.

    IV.      The United States’ Proposed Modifications are Reasonable

          Ample evidence demonstrates that the United States’ proposed modifications are

reasonable within the context of the State’s adult mental health service system. The types of

community-based services needed for adults with mental illness already exist in patchwork

fashion across Mississippi. In addition to expanding community-based services as an alternative

to State Hospital treatment, the State must ensure that individuals admitted to State Hospitals

receive effective discharge planning to prevent needless State Hospital re-admissions and

effectively screen, identify, and assess individuals at serious risk of institutionalization. 8 United

States’ 2nd Suppl. Resp. to State’s 1st Set of Interrog., 3-4 (Ex. 1). By making these reasonable

modifications to its adult mental health service system, the State can serve in integrated settings

thousands of individuals with mental illness currently in State Hospitals or at serious risk of such

institutionalization.

             a. Expanding community-based services that already exist in Mississippi and
                that the State agrees are effective is a reasonable modification of the State’s
                mental health service system.

          For years, the State has funded and administered scattered community-based services that

help adults with mental illness avoid hospitalization and maintain stability in their homes and

communities. Program of Assertive Community Treatment (PACT), mobile crisis response, and



8
  The State does not acknowledge, let alone challenge, the United States’ proposed reasonable modifications relating
to effective discharge planning and screening procedures.


                                                        11
     Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 12 of 18



community support services, 9 among other core community-based interventions, already exist in

Mississippi, though often in limited supply or only in parts of the state. Peet Report at 20-23

(Ex. 3). The State cannot credibly argue that extending these same services statewide to

individuals who need them to avoid unnecessary hospitalizations is anything but a reasonable

modification of its service system. See, e.g., Messier, 562 F. Supp. 2d at 345; Radaszewski, 383

F.3d at 611-12; Haddad, 784 F. Supp. 2d at 1284. Indeed, under the Medicaid Act, the State

already must provide services included in the Medicaid state plan to Medicaid-eligible

individuals when medically necessary. 42 U.S.C. § 1396a(a)(8) (2018); 42 CFR §§ 431.50,

435.930 (2012); Toten Dep. at 77:12-23 (Ex. 7); Windham Dep. at 144:12-23 (Ex. 8).

         The State’s own admissions and data show that the modifications sought in this case are

reasonable. The Mississippi Department of Mental Health (“DMH”) found that 39% of

Mississippi’s population lacked access to any community-based mental health care in FY 2017.




9
  Assertive Community Treatment, referred to as Program of Assertive Community Treatment (PACT) in
Mississippi, is an intensive, team-based mental health service targeting individuals who are heavy utilizers of
inpatient services and have significant difficulty meeting basic survival needs without additional support. DMH
Standards at 205, 207-8, USDOJ-0000818 (Ex 6). PACT teams provide assistance like 24-7 crisis assessment and
intervention; symptom assessment and management; medication prescription, administration, and monitoring; and
assistance with activities of daily living, including support to help people gain the skills required to find safe and
affordable housing, perform in-home activities (cooking, laundry, grocery shopping), and carry out personal hygiene
and grooming tasks. Id. at 211-214.

Community support services (CSS) are in-home services and supports that promote “the individual’s ability to
succeed in the community, to identify and access needed services, and to show improvement in school, work,
family, and community participation.” Id. at 111. Services include medication monitoring, crisis prevention,
assistance with accessing services and pursuing recovery goals, and family psychoeducation. Id.

Mobile crisis response is an intensive, team-based service designed to provide support to individuals experiencing a
mental health crisis at their homes and other community locations. Id. at 95. Without mobile crisis response, “the
individual experiencing the crisis may be inappropriately and unnecessarily placed in a jail, holding facility,
hospital, or inpatient treatment facility.” Id. Mobile crisis response teams “play an important role in connecting
people to options for ongoing services.” Peet Report at 11 (Ex. 3).

The State has included PACT, CSS, and mobile crisis response, among other core community-based interventions,
as rehabilitative services in its Medicaid state plan. 2012 Mississippi Medicaid State Plan Amendment at 17,
https://medicaid.ms.gov/wp-content/uploads/2014/01/SPA2012-003.pdf (last visited Jan. 20, 2019).


                                                         12
     Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 13 of 18



DMH FY 2018 Performance Measures at 1, MS-00017889 at 1 (Ex. 9). PACT, for instance, is

not offered in 68 of Mississippi’s 82 counties. 10 “Programs of Assertive Community

Treatment,” MS DMH, http://www.dmh.ms.gov/service-options/community-mh-centers/ (last

visited Jan. 20, 2019). Where PACT is available, the State has not maximized its utilization, 11

despite its admission that the demand for the service is “overwhelming.” State’s Answer at ¶ 83,

ECF No. 3. Community support services and mobile crisis response, though in theory available

statewide, are provided unevenly and often without sufficient intensity to sustain high-risk

individuals in the community and prevent unnecessary hospitalizations. Peet Report at 20-22

(Ex. 3). State officials and experts acknowledge that individuals are in State Hospitals because

the services that would support them in the community are not available in Mississippi, Maddux

Dep. at 31:24-32:9; 148:21-149:12 (Ex. 12); Harris Dep. at 26:5-18, 31:2-8 (Ex. 13), and that by

expanding these community-based services the State will decrease reliance on State Hospitals.

Allen Dep. at 26:14-17 (Ex. 14); Chastain Dep. 96:5-11 (Ex. 15); Carlisle Dep. 83:17-21 (Ex.

16); Maddux Dep. 149:5-150:8 (Ex. 12).

        Moreover, the State agrees that those services are effective in preventing unnecessary

hospitalizations, id., and that all Mississippians should have access to them in their communities.

DMH FY17-19 Strategic Plan at 4, USDOJ-0001474 (Ex. 22). DMH leadership has repeatedly

acknowledged that evidence-based practices like PACT and mobile crisis reduce the need for

hospitalization. See, e.g., Day Dep. at 167:15-23, 192:17-19, 193:3-7 (Ex. 17); Allen Dep. at

35:8-12 (Ex. 14); Bailey Dep. at 18:12-19:17 (Ex. 18). Edward LeGrand, the former Executive


10
  The State is in the process of implementing a second PACT team in CMHC Region 4 to serve the four counties in
Region 4’s catchment area where the service is not already available. Hutchins Dep. 110:20-111:10 (Ex. 10). Even
with that addition, PACT still will not be available in 64 of Mississippi’s 82 counties.
11
   Based on DMH guidelines, the State’s eight PACT teams could serve as many as 640 people. DMH Operational
Standards at 205 (Ex. 6). Only 384 people received PACT services in FY 2018. DMH Annual FY 2018 Report at
5, MS-00145984c (Ex. 11).

                                                      13
    Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 14 of 18



Director of DMH, described PACT as “essential” to keeping individuals in the community and

on “the road to recovery.” MS-00004797 at 1 (Ex 19). In their depositions, Andrew Day and

Veronica Vaughn, both former directors of DMH’s Division of Adult Community Services,

testified that PACT is an effective service and recommended expanding it, in some form, to areas

of the state where it is not available. Day Dep. at 192:17-193:7 (Ex. 17); Vaughn Dep. at 39:7-

21 (Ex. 20).

       More broadly, DMH has trumpeted its commitment to “transform[ing]” Mississippi’s

mental health system and has set targets in its annual strategic plans for expanding existing

community-based services, including PACT and crisis services. See DMH Strategic Plan for FY

2019–2021 at 3, 13, http://www.dmh.ms.gov/wp-content/uploads/2018/06/FY19-FY21-DMH-

Strategic-Plan-Final.pdf (last visited Jan. 20, 2019). Yet, DMH has consistently failed to reach

even the modest goals it has set for itself. See Vaughn Dep. at 114:4-16 (DMH failed to meet its

target of opening a Crisis Stabilization Unit in each CMHC region in FY16) (Ex. 20); Allen Dep.

at 183:12-21 (DMH failed to meet its FY12 target of creating a community support (“mini-

PACT”) team in each CMHC region) (Ex. 14); Bailey Dep. at 196:6-21 (DMH failed to meet its

target of funding six supported employment sites in FY17) (Ex. 18); MS-00145948d at 6 (DMH

FY18 End-of-Year Progress Report) (DMH failed to meet its target of increasing utilization of

PACT by 25%) (Ex. 35); compare DMH FY2016-FY2018 End of Year Progress Report at 1,

USDOJ-0001475 (Ex. 21) (DMH failed to meet its target of reducing readmissions to DMH

behavioral health programs by 2%), with DMH FY2017-FY2019 Strategic Plan at 10, USDOJ-

0001474 (Ex. 22) (removing that 2% target). The State can hardly now claim that actually

implementing this promised transformation would be unreasonable.




                                                14
     Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 15 of 18



             b. Community-based services are a cost-effective alternative to treatment in the
                State Hospitals, further demonstrating the reasonableness of the proposed
                modifications.

         The cost to the State of providing even the most intensive community-based service

(PACT) to a Medicaid-eligible individual for an entire year is less than what it spends, on

average, on a single stay in a State Hospital. In FY 2017, the State spent on average between

$11,184 and $19,314 per acute stay in the State Hospitals, with average lengths of stay ranging

from 24 days to 40 days, depending on the hospital. MS-00023197 (EMSH) (Ex. 23), MS-

ROGS-144 (MSH) (Ex. 24), MS-ROGS-162 (NMSH) (Ex. 25), and MS-ROGS-166 (SMSH)

(Ex. 26). The cost to the State of providing State Hospital treatment for the full year ranged from

$152,935 to $190,533 per person, depending on the hospital. Id. Because the State Hospitals do

not receive Medicaid funds for acute psychiatric care, 12 those stays are financed almost entirely

with state dollars. Toten Dep. 156:10-15 (Ex. 7); Windham Dep. at 110:24-111:1 (Ex. 8); see,

e.g., MSH FY18 LBO Report, Special Funds Narrative, http://www.lbo.ms.gov/PublicReports

(last visited Jan. 20, 2019) (MSH “receives no federal funds”).

         By contrast, the cost of providing PACT in Mississippi to Medicaid-eligible individuals

for a full year is $44,000 per person, 13 assuming the maximum number of units are billed.

O’Brien Report at 13 (Ex. 27). 14 Because Mississippi receives a 75% federal Medicaid match, 15

the highest in the nation, the State’s share of that cost is just $11,163. Id.


12
  The Medicaid Institutions for Mental Diseases (“IMD”) exclusion prohibits the use of federal Medicaid financing
for care provided to patients in mental health facilities larger than 16 beds. 42 U.S.C. § 1396d(a)(29)(B).
13
   Over time, many individuals who are currently appropriate for PACT may require less intensive and less
expensive community-based services. See Drake Report at 13 (Ex. 4).
14
  The United States is withdrawing its designation of the Peet Report (Ex. 3) and the O’Brien Report (Ex. 27) as
confidential.

15
  Medicaid is a state-federal partnership that serves as the nation’s primary health care program for the poor. The
costs of each state’s Medicaid services are split between the federal and state governments based on a matching rate

                                                         15
     Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 16 of 18



         Despite that strong incentive, the State fails to effectively leverage available Medicaid

resources that would allow it to expand community-based mental health services in a cost-

effective manner. The State does not require that CMHCs bill Medicaid for any service that is

Medicaid reimbursable before drawing on grant funds. Hutchins Dep. at 151:3-152:6 (Ex. 10);

Breland Dep. at 94:11-14 (Ex. 28); see Vaughn Dep. at 105:6-11 (“I’ve not heard that

[maximizing Medicaid funding for adult community services] is a priority” for DMH) (Ex. 20).

For example, even though individuals who are eligible for PACT in Mississippi generally are

also eligible for Medicaid, see Day Dep. 202:19-203:5 (Ex. 17), Medicaid processed claims for

only 198 individuals to receive the service in FY 2017—barely more than half of the total

number of PACT recipients that year. Compare USDOJ-0008432 (Ex. 29) at Page 2

(“Magnolia”), Row 123 and Page 5 (“United”), Row 124 (Berkeley Research Group Analyses

for Systems Expert) and MS-00145980 (Ex. 30) at Page 1, Row 58 (Medicaid fee-for-service

claims data), with DMH FY 2017 Annual Report at 5, USDOJ-0006168 (387 individuals served)

(Ex. 31). The CMHCs that provide PACT instead rely disproportionately on state-funded DMH

grants to finance the service, 16 preventing DMH from re-allocating those grant dollars toward

developing additional community-based services. Day Dep. at 202:19-203:17 (Ex. 17); Allen

Dep. at 159:17-160:8 (Ex. 14).




called the federal medical assistance percentage (FMAP). CRS FMAP Report, at 2,
https://fas.org/sgp/crs/misc/R43847.pdf (last visited Jan. 20, 2019). Mississippi receives the highest FMAP in the
country, 75.67%, meaning that the federal government pays more than three dollars for every one dollar the State
spends on Medicaid services. Id. at 4-5.
16
   Compare MS-00043898 (Ex. 32) at Page 4, Row 120 (total amount of DMH grant funding for PACT in FY17),
with MS-00145581 (Ex. 33) at Page 4 (“Service”), Column E, Row 101 (total amount paid for PACT by
Magnolia/Cenpatico in 2017) (filed under seal); MS-00145583 (Ex. 34) at Page 471-72 (“Interrogatory 8_A_2017”),
Column D, Row 42 (total amount paid for PACT by United Health Care in 2017) (filed under seal); and MS-
00145980 (Ex. 30) at Tab 1 (“2017- 1 2 3”), Column D, Row 58 (total amount paid for PACT fee-for-service claims
by the Mississippi Division of Medicaid (“DOM”)).

                                                         16
    Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 17 of 18



        By making reasonable modifications to its service system—specifically including the

expansion of integrated, community-based services as an effective alternative to State

Hospitals—the State can deliver on its promise and obligation to serve adults with mental illness

in the most integrated settings appropriate to their needs.

   V.      Conclusion

        The United States has met its burden of showing that reasonable modifications are

available to remedy the State’s unnecessary institutionalization of adults with mental illness.

The Court should deny the State’s Motion.

Dated: January 21, 2019


 D. MICHAEL HURST, JR.                             ERIC S. DREIBAND
 United States Attorney                            Assistant Attorney General
 Southern District of Mississippi                  Civil Rights Division

 MITZI DEASE PAIGE [MS BAR 6014]                   STEVEN H. ROSENBAUM
 CANDACE MAYBERRY                                  Chief
 Assistant United States Attorneys
 501 E. Court Street, Suite 4.430                  REGAN RUSH
 Jackson, MS 39201                                 Deputy Chief
 Telephone: (601) 973-2840
 mitzi.paige@usdoj.gov                             /s/ Patrick Holkins
 candace.mayberry@usdoj.gov                        PATRICK HOLKINS
                                                   JORGE CASTILLO
                                                   DEENA FOX
                                                   PATRICK HOLKINS
                                                   ASHLEY MCDONALD
                                                   MATHEW SCHUTZER
                                                   LINDSEY WEINSTOCK
                                                   Trial Attorneys
                                                   Special Litigation Section
                                                   Civil Rights Division
                                                   U.S. Department of Justice
                                                   950 Pennsylvania Avenue, N.W. - PHB
                                                   Washington, DC 20530
                                                   Telephone: (202) 305-6630
                                                   Patrick.Holkins@usdoj.gov



                                                 17
    Case 3:16-cv-00622-CWR-FKB Document 153 Filed 01/21/19 Page 18 of 18



                                 CERTIFICATE OF SERVICE
        I hereby certify that on January 21, 2019, I electronically filed the foregoing with the
Clerk of Court using the ECF system, which sent notification of such filing to all counsel of
record.
                                                      /s/ Patrick Holkins
                                                      Patrick Holkins




                                                 18
